Opinion by
Kephart, J.,
This is an action to recover on a policy of insurance. Appellant defends on the ground of false answers to the interrogatories in the “statements made to the medical examiner,” and further contends that the evidence tending to show that the answers to the interrogatories were not written down as given to the agent was not sufficient to overcome the effect of the false answers. The controversy arose in connection with the answer to the ques*364tion as to the last time that medical services had been required. In the statement it was given as “three years ago” and for a “cold,” when as a matter of fact it was about nine months before the application was made and consisted in a slight operation for piles. The plaintiff admitted that the application did not correctly present all the facts, and the widow, with her daughter and niece, testified that the medical examiner, who made up the report, was fully informed of this operation and the time it took place, and that he neglected to write it in the report. He gave as his reason that he was in a hurry to get back to his office and would fix it up there. When the application was made, the insured had only twenty minutes to get back to his work, which was that of a railroad freight conductor. The family history was apparently taken down correctly, but the answers to, the questions in the medical examiner’s statement were hurriedly gone through with and according to the plaintiff’s statement were not written down at that time. The policy contained the clause that the statements in the application and the hnswers to the medical examiner “are correct and wholly true, and that they shall form the basis of the contract of insurance if one be issued.” If this were viewed as a warranty, under the Act of June 23, 1885, the misstatement must be material to the risk. It was assumed during the case that the portion omitted was material and the question presented was whether the company was bound by the act of the agent in not correctly filling in the report as given by the insured. It has been definitely decided that “where an application for a policy of insurance is declared to be a warranty of the truth of the facts therein stated, if it be filled out by an agent of the company, the plaintiff is not precluded from showing by testimony that, either through the fraud or mistake of the agent, his answers were not truly recorded, and the company in such cases may not protect itself by reason of such fraud or mistake on the part of its own agent: Eilenberger v. Protective Mut. Fire Insur*365ance Co., 89 Pa. 464; Susquehanna Mut. Fire Insurance Co. v. Cusick, 109 Pa. 157; Kister v. Lebanon Mut. Insurance Co., 128 Pa. 553; Meyers v. Lebanon Mut. Insurance Co., 156 Pa. 420; Dowling v. Merchants’ Insurance Co., 168 Pa. 234; Carrozza v. National L. Ins. Co., 62 Pa. Superior Ct. 153. In this latter case Judge Head has reviewed the different authorities on the subject and we think the proposition of law is now well settled. See Suravitz v. Prudential Insurance Co., 244 Pa. 582. The testimony necessary to prove these facts need not be of the same quantity as that required to reform a written instrument. It should consist of what was said and done at the time the application was made. “The question thus presented is not whether the terms of a written contract may be varied Ivy oral testimony, but whether an omitted statement may be supplied when the paper from which it was supplied was prepared by the other party to the contract and signed by the person to be affected without reading the paper or having heard it read. Such conduct may show great confidence in the person with whom one is dealing, or want of care on his own part in informing himself of the exact character of the paper signed, but as against the party by whom the fraud or mistake was committed, it does not estop the too careless or too trustful party from alleging the truth”: Meyers v. Lebanon Mut. Ins. Co., 156 Pa. 420. Where writings are incomplete by reason of some omission, it is not necessary to allege or prove that the missing parts were omitted through fraud, accident or mistake, or that they form the inducement to the contract: Holt v. Pie, 120 Pa. 425; Nye v. Pittsburgh Co., 2 Pa. Superior Ct. 384. Nor does the rule apply which requires the testimony of two witnesses or their equivalent to vary the terms of a writing apply; in this case the object is merely to show matters not covered by the writing: Real Estate Title, Etc., Co.’s App., 125 Pa. 549. This is thé law, viewing this question in its general aspect and as presented by the facts of this case. There may be cases where a higher degree *366of proof would be necessary or where the party asserting the claim would be estopped by reason of his own acts, as where he stands by and sees the answers incorrectly put down. But, as we view this case, and under the facts as presented, the judge was correct in charging the jury in the manner that he did.
The assignments of error are overruled and the judgment is affirmed.